      8:19-cv-00353-SMB Doc # 16 Filed: 09/25/19 Page 1 of 2 - Page ID # 35



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

YOUTUBE, LLC, a Delaware Limited             )
Liability Company,                           )       Case No. 8:19-cv-353
                                             )
                      Plaintiff,             )
                                             )           STIPULATED MOTION FOR
v.                                           )          EXTENSION OF TIME TO FILE
                                             )           RESPONSE TO COMPLAINT
CHRISTOPHER L. BRADY,                        )
                                             )
                      Defendant.             )


       Defendant Christopher L. Brady, by his attorneys, Rembolt Ludtke LLP, and

pursuant to Fed. R. Civ. P. 6 (b), respectfully moves the Court for an additional seven (7) days

to October 9, 2019 in which to answer or otherwise respond to Plaintiff’s Complaint. In

support of this request, Defendant states as follows:

       1.      Plaintiff filed its Complaint on August 19, 2019, and it was served upon the

Defendant on August 21, 2019.

       2.      Defendant timely filed a Motion for Extension of Time to File Response to

Complaint on September 6, 2013 which was granted by the Court pursuant to the Text Order

(Doc 14) filed on September 6, 2013. Defendant’s deadline to answer or otherwise respond to

the Complaint was extended to October 2, 2019.

       3.      Defendant requests additional time to respond to Plaintiff’s Complaint as the

parties are currently discussing settlement of this matter.

       4.      The time in which to respond to Plaintiff’s Complaint has not yet expired, and

therefore, this request is timely filed.

       5.      Counsel for Defendant has discussed this extension with counsel for Plaintiff,

and counsel for Plaintiff does not object to the extension.
        8:19-cv-00353-SMB Doc # 16 Filed: 09/25/19 Page 2 of 2 - Page ID # 36



         WHEREFORE, the Defendant respectfully requests the entry of an Order granting

his request for an extension of time to and including October 9, 2019, within which to answer

or otherwise respond to Plaintiff’s Complaint.

         DATED September 25, 2019

                                          CHRISTOPHER L. BRADY, Defendant

                                          By:     REMBOLT LUDTKE LLP
                                                  3 Landmark Centre
                                                  1128 Lincoln Mall, Suite 300
                                                  Lincoln, NE 68508
                                                  (402) 475-5100

                                          By:     /s/ Daniel E. Klaus
                                                  Sheila A. Bentzen (#25020)
                                                  Daniel E. Klaus (#17889)
                                                  sbentzen@remboltlawfirm.com
                                                  dklaus@remboltlawfirm.com



                              CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who are deemed to have consented to
electronic service are being served with a copy of this documents via the Court’s CM/ECF
system on September 25, 2019. Any other counsel of record will be served by facsimile
transmission and/or first class mail.


                                                  /s/ Daniel E. Klaus
                                                  Daniel E. Klaus (#25020)


4844-5586-1159, v. 1
